DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Terminal Disclaimer
The terminal disclaimer filed on 29 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,714,188 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barefoot et al. (US 2011/0201490).
Barefoot et al. teaches a glass composition comprising 50-72 mol % SiO2; 9-17 mol % Al2O3; 2-12 mol % B2O3; 8-16 mol % Na2O; and 0-4 mol % K2O, 0-5 mol % of at least one of P2O5, MgO, CaO, SrO, BaO, ZnO, and ZrO2.  See paragraph [0038].  This glass composition has overlapping ranges of components with the glass composition recited in instant claims 1-3.
Barefoot et al. differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.
	However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the ranges taught by Barefoot et al. because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	In the alternative, Barefoot et al. discloses examples 12, 46, 47 and 50 which are glass compositions containing ingredients that do not fall within all of the claimed ranges but contain amounts that are close to the ranges recited in claims 1-3.  See Table 2, pages 6-8.  

Example
SiO2
Al2O3
B2O3
Na2O
K2O
MgO
CaO
SnO2
Strain Point (°C)
CTE
(x10-7/K)
Density
(g/cm3)
12
64
13.5
7.9
13.4
0.00
1.00
0.05
0.10
546
74.8
2.369
46
62.7
12.2
9.8
12.2
0.98
1.96
0.00
0.12
524
74.5
2.369
47
61.5
12.0
9.6
12.0
0.96
3.84
0.00
0.12
526
74.8
2.386
50
62.7
12.2
9.8
12.2
0.98
0.98
0.00
0.12
513
75.4
2.383


Closely approaching ranges has been held to be establish a prima facie case for obviousness.  See MPEP 2144.05 I.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have formulated glasses having compositions close to the compositions of examples 12, 46, 47 and 50 because closely approaching ranges have been held to establish prima facie obviousness.  Id.
As to claims 4, 6 and 7, one of ordinary skill in the art would have expected the general glass of Barefoot to possess (1) a strain point between about 500°C and about 575°C, (2) a density between about 2.320 g/cm3 and about 2.380 g/cm3 and (3) a CTE from about 55 to about 75x10-7/°C in view of the overlapping ranges of components and examples 12, 46, 47 and 50 which possess  strain points, densities and CTEs falling within the claimed ranges.  See Table 2, pages 6-8.  
As to claim 5, one of ordinary skill in the art would have expected the general glass of Barefoot to possess viscosity of less than 104 Poise at 1300°C in view of the overlapping ranges and the closely approaching glasses of examples 12, 46, 47 and 50.  One of ordinary skill in the art would have expected the closely approaching glass examples to possess the same properties.  See MPEP 2144.05.
As to claims 8 and 9, the glass of Barefoot et al. may be ion exchange strengthened to a compressive stress of greater than 400 MPa and a depth of layer of at least about 15 µm.  See paragraph [0037],
. 

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.
Applicants argue that Barefoot et al. fails to disclose all of the elements of claim 1, and therefore, cannot render claim 1 unpatentable.  For the reasons recited above, Barefoot et al. renders claim 1 obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784